EXHIBIT 10.1

 

[abwn_ex101img1.jpg] 

 

SERVICES AND COMPENSATION AGREEMENT

 

This SERVICES AND COMPENSATION AGREEMENT (this “Agreement”) is made and entered
into as of the 6th day of March, 2018 between AIRBORNE WIRELESS NETWORK, a
corporation organized and existing under the laws of the State of Nevada
(“ABWN”) and South Bay Aviation Inc., a corporation organized and existing under
the laws of the State of California (“SBA”) (each of South Bay Aviation and ABWN
may hereinafter be referred to as a “Party” and together as the “Parties”).

 

RECITALS

 

WHEREAS, ABWN is an early stage company with the principal business strategy of
developing, marketing and licensing a high-speed meshed broadband airborne
wireless network by linking commercial aircraft in flight. ABWN calls this
network the “Infinitus Super Highway” (“Infinitus”). ABWN intends to act as a
wholesale carrier, licensing bandwidth to, among others, data service providers
(such as major telecommunications companies and other Internet service
providers) that provide broadband services to end users, to government agencies
and to companies that desire a more robust private broadband network for
manufacturers, IFE providers, Shipping Industries as well as others.

 

WHEREAS, ABWN intends to conduct a two-plane test utilizing two Cessnas (or
equivalent planes) installed with Infinitus technology incorporating the free
space optics underlying the Company’s patent application filed on July 25, 2017
which seeks exclusive rights to ABWN’s method of synchronizing free space optic
links between aircraft in flight. The intent of this test (the “Cessna proof of
test”) is to establish a radio frequency link between the two aircraft to share
position information and then establish a free space optical (laser) link for
acquisition, tracking re-acquisition and optical transmission of data, to
measure throughput and data packet-loss rates. The test is being designed to
prove that “self‑synchronizing” and “self-restoring” airborne free space optics
links are feasible and practical. As such, ABWN requires active airworthy
Cessnas (or equivalent light aircraft) in order to complete the Cessna proof of
test as it pursues its initial certifications for the Infinitus Super Highway
and the equipment related thereto that will be installed on aircraft;

 

WHEREAS, SBA owns, sells and operates aircraft and can provide services to ABWN
to assist in the completion of the Cessna proof of test; and

 

WHEREAS, ABWN desires for SBA to provide to ABWN the services specified in this
Agreement.

 

NOW THEREFORE, the parties hereto agree as follows:

 

I. PURPOSE OF THE AGREEMENT

 

Subject to the terms of this Agreement, SBA shall provide to ABWN the Services
for the Term (hereinafter defined).

 

4115 Guardian Street • Suite - C • Simi Valley • California 93063-3382 •
Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  1

   



 

II. TERM OF AGREEMENT

 

The term of this Agreement (the “Term”) shall commence on the date hereof and
shall end on May 31st 2018 at which time the agreement shall automatically renew
unless canceled by either party. Either party can terminate this Agreement at
any time for any reason.

 

III. SERVICES

 



 

3.1 During the Term, SBA shall provide the following services to ABWN (the
“Services”):

 

 

 

 

(a) Operate (or arrange for the operation of) the aircraft listed on Schedule I
attached hereto (the “Aircraft”) during the Term for the purpose of
demonstration of the Infinitus Super Highway (collectively, the “Flights”);

 

 

 

 

(b) Provide auxiliary assistance to ABWN in connection with fitting and removing
equipment from the Aircraft;

 

 

 

 

(c) Assist in procuring insurance for the operation of the Flights;

 

 

 

 

(d) Such other services relating to (i) the installation and removal of
equipment for the Infinitus Super Highway on the Aircraft and which are
consented to by SBA, in its sole discretion;

 

 

 

 

(e) Provide secure hanger storage while the participating aircraft and onboard
equipment are not in use; and

 

 

 

 

(f) Provide an FAA certified mechanic as required for assistance and
installation and removal and record keeping of the modifications.



 

IV. FLIGHTS

 

The consecutive 21 day “flight testing period” are anticipated to take place
during April and May 2018 on dates as mutually agreed upon by ABWN and SBA or
shortly thereafter subject to unforeseen delays such as weather and/or obtaining
required FAA approvals. Any delays shall be in accordance under Schedule II.
Unless consented to by SBA, the Flights shall be limited to flights within the
state of California and shall not include any flight time outside United States
airspace. SBA shall make the Aircraft available for at least 21 consecutive days
the “flight testing period” with a maximum 5-day extension at rates defined
under Schedule II.

 

ABWN shall assist SBA to ensure that the Infinitus Super Highway equipment is
removed from the Aircraft within five (5) business days from completion of the
Cessna proof of test and that the participating aircraft Standard Airworthiness
certificates held in suspension are fully restored.

 

V. COSTS AND EXPENSES

 

At the direction of SBA, ABWN shall either directly pay or reimburse SBA for:
(a) all out of pocket costs incurred in connection with the performance of the
Services including but not limited to (i) fees and costs necessary to obtain the
permits to be issued by the Federal Aviation Administration or any
representative thereof (including but not limited to the fees and the costs of
the designated airworthiness representative); (ii) fuel cost; (iii) insurance
premiums; (iv) landing and take-off fees; (v) storage fees; (vi) pilots fees and
costs; (vii) the fees and costs of any Third Party Advisors (defined below);
(viii) maintenance fees and repair costs to place the Aircraft back into
serviceable condition after the removal of the equipment relating to the
Infinitus Super Highway and (b) travel and lodging fees for employees of SBA in
relation to this Agreement (“Service Costs”). Upon receipt of an invoice for any
Service Costs, ABWN shall promptly, but not later than 5 days after receipt
thereof, pay the amount specified in such invoice. ABWN shall pay all aircraft
operational costs according to Schedule II Compensation below.

 

Airborne Wireless Network • 4115 Guardian Street • Suite - C • Simi Valley •
California 93063-3382

Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  2

   



 

VI. THIRD PARTY ADVISORS

 

SBA if required shall be entitled to retain any third-party advisors or
contractors, subject to approval by ABWN (legal, technical, etc.) (“Third Party
Advisors”) as deemed necessary by SBA to complete any of the Services, including
as necessary to conduct inspections of the Aircraft, and to disassemble and
store parts of the Aircraft.

 

VII. LIABILITY AND INDEMNITY

 

In consideration for SBA performing the Services, Airborne agrees to defend,
indemnify and hold harmless the Indemnitees (defined below) from and against any
Claim (defined below). For purposes of this Agreement, the term “Claim” means
(i) any loss, cost or expense paid or incurred by the Indemnitees resulting from
or relating to the Services (a “Loss”) and (ii) all losses, costs or expenses
paid or incurred by Indemnitees resulting from or relating to any attempt to
investigate, defend, mitigate or reduce a Loss, including reasonable attorneys’
fees incurred by Indemnitees in connection therewith. For purpose of this
Agreement, the term “Indemnitees” shall mean South Bay Aviation Inc., its
affiliates and each of their respective officers, shareholders, members,
managers, directors, employees and agents. Notwithstanding the foregoing, ABWN
shall have no liability to an Indemnitee for any Claims directly arising from
the gross negligence, bad faith or willful misconduct of such Indemnitee.

 

VIII. INSURANCE

 

A. Once the flight term commences, SBA shall procure hull insurance for each
program aircraft; and such coverage shall name ABWN as an additional insured and
shall include those industry standard provisions that are required by SBA.

 

B. ABWN will maintain adequate liability insurance covering the Infinites Super
Highway equipment throughout the duration of this Agreement while in operation
onboard the subject aircraft, including during the modifications, ground
demonstration phases; as well as during such periods while the system is on the
ground and not in use.

 

C. Throughout the Term, ABWN and any third-party service providers (the “Third
Party Service Providers”) involved in the installation, testing and/or removal
of the Infinitus Super Highway and any equipment related thereto shall maintain
(i) third party liability insurance; (ii) worker’s compensation insurance; and
(iii) products liability insurance in the amounts and of the types required by
SBA. Such insurance shall name the Indemnitees as additional insureds.

 

IX. DISCLAIMER

 

SBA HAS NOT MADE AND SHALL NOT BE DEEMED TO HAVE MADE (WHETHER BY VIRTUE OF
HAVING ENTERED INTO THIS AGREEMENT, OR COMPLETING ANY FLIGHT, OR HAVING DONE OR
FAILED TO DO ANY ACT, OR HAVING ACQUIRED OR FAILED TO ACQUIRE ANY STATUS UNDER
OR IN RELATION TO THIS AGREEMENT OR OTHERWISE) AND ABWN HEREBY SPECIFICALLY
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO
AIRWORTHINESS, CONDITION, DESIGN, OPERATION,

 

Airborne Wireless Network • 4115 Guardian Street • Suite - C • Simi Valley •
California 93063-3382

Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  3

   



 

MERCHANTABILITY, FREEDOM FROM CLAIMS OF INFRINGEMENT OR THE LIKE, OR FITNESS FOR
USE FOR A PARTICULAR PURPOSE OF THE AIRCRAFT, OR AS TO THE QUALITY OF THE
MATERIAL OR WORKMANSHIP OF THE AIRCRAFT, THE ABSENCE THEREFROM OF LATENT OR
OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, OR AS TO ANY OTHER REPRESENTATION OR
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED (INCLUDING ANY IMPLIED WARRANTY ARISING
FROM A COURSE OF PERFORMANCE OR DEALING OR USAGE OF TRADE), WITH RESPECT TO THE
AIRCRAFT; AND ABWN HEREBY WAIVES, RELEASES, RENOUNCES AND DISCLAIMS EXPECTATION
OF OR RELIANCE UPON ANY SUCH WARRANTY OR WARRANTIES. SBA SHALL NOT HAVE ANY
RESPONSIBILITY OR LIABILITY WHATSOEVER TO ABWN OR ANY OTHER PERSON, WHETHER
ARISING IN CONTRACT OR TORT, OUT OF ANY NEGLIGENCE OR STRICT LIABILITY OF SBA OR
OTHERWISE, FOR: (i) ANY LIABILITY, LOSS OR DAMAGE CAUSED OR ALLEGED TO BE
CAUSED, DIRECTLY OR INDIRECTLY, BY THE AIRCRAFT OR BY ANY INADEQUACY THEREOF OR
DEFICIENCY OR DEFECT THEREIN OR BY ANY OTHER CIRCUMSTANCE IN CONNECTION
THEREWITH; (ii) THE USE, OPERATION OR PERFORMANCE OF THE AIRCRAFT OR ANY RISKS
RELATING THERETO; (iii) ANY INTERRUPTION OF SERVICE, LOSS OF BUSINESS, ANY
ANTICIPATED PROFITS, ANY INCIDENTAL DAMAGES OR ANY CONSEQUENTIAL DAMAGES; OR
(iv) THE DELIVERY, OPERATION, SERVICING, MAINTENANCE, REPAIR, IMPROVEMENT OR
REPLACEMENT OF THE AIRCRAFT.

 

X. COMPENSATION

 

In consideration for the performance of the Services, ABWN shall provide the
compensation to SBA in accordance to Schedule II attached hereto.

 

XI. EXCUSABLE DELAY

 

Under this Agreement, neither Party shall be deemed responsible for any delay in
performance or failure to perform under the terms of this Agreement if such
delays or failures are caused by severe weather, war, labor-initiated strikes or
work stoppages, acts of God, natural disasters or government action due to war
or national emergency.

 

XII. GOVERNING LAW

 

A. This Agreement shall in all respects be governed by, and construed in
accordance with, the law of the State of California, including all matters of
construction, validity and performance, without regard to conflicts of laws
principles. In any suit arising out of this Agreement, each party hereby
irrevocably agrees and consents to be subject to the non-exclusive personal
jurisdiction of the state and federal courts located in Los Angeles, California,
and that the venue for such suit is proper in Los Angeles California.

 

B. ABWN hereby irrevocably designates, appoints and empowers Michel J. Warren,
CEO at its office at Simi Valley, as its authorized agent for service of process
in the State of California in any suit or proceeding with respect to this
Agreement. ABWN hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement brought in any federal or state court
located in Los Angeles, California and hereby further irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

Airborne Wireless Network • 4115 Guardian Street • Suite - C • Simi Valley •
California 93063-3382

Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  4

   



 

XIII. MISCELLANEOUS

 

A. None of the parties hereunder will assign or transfer all or any of its
rights and/or obligations under this Agreement without the prior written consent
of the other parties.

 

B. The provisions of this Agreement will not be varied or amended otherwise than
by an instrument in writing executed by all of the parties hereto.

 

C. Any notice or other communication under or in connection with this Agreement
will be in writing and will be delivered personally, by facsimile or by e-mail,
to the respective addresses, facsimile numbers or e-mail addresses given below
or such other address or facsimile number as the recipient may have notified to
the sender in writing.

 

to South Bay Aviation Inc. at:

 

South Bay Aviation Inc.

3481 Airport Drive

Torrance, California 90505

Attn: Richard Seals

Tel: (310) 791-5454

e-mail: sealsr@ix.netcom.com

 

to Airborne Wireless Network at:

 

Airborne Wireless Network

4115 Guardian St. Suite C

Simi Valley. California 93603

Attention: Michael Warren

Tel: (805) 583-4302

e-mail: Michael@airbornewirelessnetwork.com

 

D. Notices hereunder will be deemed to be given upon such personal delivery or
on the Business Day immediately after being e-mailed.

 

E. If any of the provisions of this Agreement becomes invalid, illegal or
unenforceable in any respect under any Law, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired.

 

F. This Agreement may be executed in any number of separate counterparts by the
parties, and each counterpart will when executed and delivered be an original
document, but all counterparts will together constitute one and the same
instrument.

 

Airborne Wireless Network • 4115 Guardian Street • Suite - C • Simi Valley •
California 93063-3382

Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  5

   



 

G. This Agreement constitutes, on and as of the date hereof, the entire
agreement of the Parties hereto with respect to the subject matter hereof, and
all prior or contemporaneous understandings or only by an instrument in writing
specifying the provision intended to be amended, changed, waived or discharged
and signed by the Party against whom enforcement of such amendment, change,
waiver or discharge is sought and no provision of this Agreement shall be
varied, contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Party against whom enforcement of such agreement is sought.

 

H. Neither of the Parties may assign any of its rights or delegate any of its
obligations hereunder without the Prior written consent of the other Party
hereto, which consent shall not be unreasonably withheld, delayed, or denied.

 

I. This Agreement may be executed in any number of separate counterparts by the
Parties hereto, all such counterparts together constituting but one and the same
instrument. Copies of this Agreement and the documents to be delivered
hereunder, if transmitted by facsimile, shall be deemed to be and treated the
same as executed originals; provided that the original of any document delivered
by facsimile transmission shall, upon request, also be delivered by mail or
private delivery service.

 

J. Any failure at any time of either Party to enforce any provision of this
Agreement shall not constitute a waiver of such provision or prejudice the right
of such Party to enforce such provision at any subsequent time.

 

K. If any provision of this Agreement is or becomes void or unenforceable by
force or operation of law, the other provisions shall remain valid and
enforceable.

 

Airborne Wireless Network • 4115 Guardian Street • Suite - C • Simi Valley •
California 93063-3382

Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  6

   



 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the day and year first above written.

 



  South Bay Aviation Inc.   

 

 

 

By: /s/ Richard Seals

 

Name:

Richard Seals

    Title:

President

         

 

AIRBORNE WIRELESS NETWORK

 

 

 

 

 

 

By:

/s/ Michael J. Warren 

 

 

Name:

Michael J. Warren

 

 

Title:

CEO

 



 

Airborne Wireless Network • 4115 Guardian Street • Suite - C • Simi Valley •
California 93063-3382

Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  7

   



 

SCHEDULE I

 

Aircraft shall mean:

 



 

(i) Cessna 172 aircraft bearing manufacturer’s serial number 17280653 and United
States Registration Mark N21SZ;

 

 

 

 

(ii) Cessna 172 aircraft bearing manufacturer’s serial number 17280532 and
United States Registration Mark N433FR;

 

 

 

 

(iii) Any other Cessna aircraft which SBA substitutes for (i) and/or (ii) above,
subject to approval by ABWN. However, if SBA substitutes another aircraft, the
substituted aircraft shall be available for the balance of the Term.



 

Airborne Wireless Network • 4115 Guardian Street • Suite - C • Simi Valley •
California 93063-3382

Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



  8

   



 

SCHEDULE II

COMPENSATION

 

I. Payment

 

Upon commencement of the modifications and flight testing period, ABWN shall pay
to SBA a 50% deposit of the total proposed costs. Balance shall be due
immediately upon completion of the flight operations and removal of the
Infinitus Network equipment from the flight test subject aircraft. It is
understood that South Bay Aviation’s primary business is seasonal and that it
ramps up during the spring and summer months; as such the following schedule
reflects these cost increases if the flight testing program falls within the
associated months.

 

The proposed rate for the two aircraft and services described in section III
excluding Pilots is $22,950.00 for the 21 consecutive days “flight testing
period” occurring within March through April 2018. Any extension beyond the 21
days is at a rate of $950.00 per day plus hanger costs of $150.00 per day during
this period.

 

If the 21-day flight testing period occurs within the months of May and June
2018, the proposed rate is $31,350.00. Any extension beyond the 21 days is at a
rate of $1,350.00 per day plus hanger costs of $150.00 per day during this
period.

 

If the 21-day flight testing period occurs during the months of July and August
2018, the proposed rate will be $37,020. Any extension beyond the 21 days is at
a rate of $1,620.00 per day plus hanger costs of $150.00 per day during this
period.

 

If any pay period overlaps a higher rate time period ABWN will be billed at the
higher rate for the portion of the higher rate overlapping period.

 

ABWN will be procuring pilots separately. In the event that SBA fails to make
the program aircraft or like aircraft available to ABWN within a 24 period all
deposits shall be returned to ABWN without off set. All outstanding balances are
due within five business days of completion of the flight testing period.

 

Airborne Wireless Network • 4115 Guardian Street • Suite - C • Simi Valley •
California 93063-3382

Telephone +1 805-583-4302 • www.airbornewirelessnetwork.com

 



9



 